TOBIAS, J.,
concurs in the Result.
liA succession representative (executor or administrator) steps into the shoes of decedent and has authority to administer the affairs of the decedent until such time as the succession is closed and the heirs and legatees placed in possession. Therefore, the notice sent to and received by Keidra Phillips, the succession representative, while she was in Pearland, Texas was sufficient to meet the requirements of Mennonite Board of Missions v. Adams, 462 U.S. 791, 103 S.Ct. 2706, 77 L.Ed.2d 180 (1983). We, accordingly, should reverse the judgment of the trial court that granted the summary judgment motion of the plaintiff/appellee for genuine issues of material fact exist.
I respectfully concur in the result reached by the majority.